NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet this opinion is binding only on the
        parties in the case and its use in other cases is limited. R.1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1008-15T1

GISELA R. PRIETO,

        Appellant,

v.

BOARD OF REVIEW and
SHILOH COMMUNITY
DEVELOPMENT CORPORATION,

     Respondents.
————————————————————————————————————
          Submitted March 16, 2017 – Decided May 3, 2017

              Before Judges Hoffman and O'Connor.

              On appeal from the Board of Review, Department
              of Labor, Docket No. 00047284.

              Gisela R. Prieto, appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondent Board of Review
              (Melissa H. Raksa, Assistant Attorney General,
              of counsel; Adam Verone, Deputy Attorney
              General, on the brief).

              Clifford G. Stewart, attorney for respondent
              Shiloh CDC.

PER CURIAM
     Gisela Prieto appeals from the final agency decision of the

Board   of    Review.    The   Board   of   Review   affirmed    the    Appeal

Tribunal's determination disqualifying Prieto from unemployment

compensation benefits under N.J.S.A. 43:21-5(a), for leaving work

without good cause attributable to the work.             Defendant claims

good cause existed due to allegedly discriminatory and retaliatory

actions by the employer.       We affirm.

     Prieto began working as a part-time data manager for Shiloh

Community Development Corporation (Shiloh) in February 2014.                  In

October of that year, data Prieto entered into the computer began

to go missing.      Prieto testified her supervisor, Linda Johnson,

screamed at her during a meeting that month, and she declined to

allow Prieto to attend certain training. At various times, Johnson

allegedly made comments to Prieto along the lines of "what do you

think you're a soul sister you don't know stuff like that." Prieto

describes herself as white and Hispanic.

     On      November   19,    2014,   Prieto   submitted       an   Employee

Complaint/Concern Form, in which she detailed allegations against

Johnson.     Shortly thereafter, on November 23, Johnson sent Prieto

an email with an attached Employee Warning Notice, and asked her

to keep daily logs of her work, as she had failed to timely input

significant amounts of data.           Following the investigation of



                                 2                                     A-1008-15T1
Prieto's complaint, Shiloh changed Prieto's supervisor to Avril

Noyan.

      On   December    4,   Prieto   spoke   with    Marie   Thelusma-Chase,

Shiloh's CEO, and others.       Prieto expressed her belief that Noyan

had incorrectly charged patients and had improperly coded medical

records.    The group asked Prieto to take some time off while they

investigated.     Before she left, Prieto locked her door and turned

in her keys because she "didn't want to be falsely accused" of

"[t]aking or doing something with my work."

      On December 11, Prieto had a meeting with Johnson and Noyan.

At the meeting, Noyan stated, "[S]he didn't know what kind of

Christian that [Prieto] was."          On December 16, Prieto claimed

Noyan entered her office, and in a "hostile" tone, demanded to

know the status of a data discrepancy.              Prieto accused Noyan of

changing records.       Noyan has authority to change the records.

      Around that same time, Prieto claimed she began to see

"strange people" when leaving the building, who would ask, "[H]i

how you doing?"       Prieto never asked management about the "strange

people," but also claimed, "We had . . . mysterious things happen

of someone entering the office and that's it just I couldn't handle

it.   I couldn't handle having to worry that I could be falsely

accused of . . . fabricating data and going to jail."            Prieto said

these factors made her employment "unbearable."

                                 3                                   A-1008-15T1
       On January 4, 2015, Prieto submitted her resignation and

filed for unemployment benefits with the Division of Unemployment

Insurance.     A Deputy to the Director of the Division determined

Prieto was disqualified from benefits, finding she had voluntarily

left work without good cause.

       Prieto appealed to the Appeal Tribunal, which affirmed the

decision.     Specifically, the Tribunal determined Prieto had not

demonstrated her working conditions were "abnormal," nor had she

demonstrated that her supervisor's actions were sufficient cause

to leave her position.        The Tribunal cited Prieto's admissions

that she left work due to the "strange people," and because she

did not want to be blamed for falsifying documents.                  The Board of

Review later affirmed the Appeal Tribunal's decision.                 This appeal

followed.

       We   exercise    limited        review   of    administrative         agency

decisions.    Brady v. Bd. of Review, 152 N.J. 197, 210 (1997).                    We

simply determine whether the administrative decision is arbitrary,

capricious, or unreasonable.            Henry v. Rahway State Prison, 81
N.J. 571,   579-80   (1980).         The   burden   rests   with    the    person

challenging the action.       In re Arenas, 385 N.J. Super. 440, 443-

44 (App. Div.), certif. denied, 188 N.J. 219 (2006).

       In   matters    involving       unemployment    benefits,      we     accord

deference to the expertise of the Board of Review.                    See Brady,

                                   4                                        A-1008-15T1
supra, 152 N.J. at 210; Doering v. Bd. of Review, 203 N.J. Super.
241, 245 (App. Div. 1985).       We must accept the Board's findings

where supported by sufficient credible evidence.       Brady, supra,
152 N.J. at 210.

     Unemployment compensation exists "to provide some income for

the worker earning nothing because he is out of work through no

fault or act of his own."    Futterman v. Bd. of Review, 421 N.J.

Super. 281, 288 (App. Div. 2011) (emphasis omitted) (quoting Brady,

supra, 152 N.J. at 212).         A person becomes disqualified for

benefits when he or she voluntarily leaves work "without good

cause attributable to such work."     N.J.S.A. 43:21-5(a).

     An employee who leaves work voluntarily has the burden of

proving he or she "did so with good cause attributable to work."

Brady, supra, 152 N.J. at 218; see N.J.A.C. 12:17-9.1(c).    We have

construed "good cause" to mean "cause sufficient to justify an

employee's voluntarily leaving the ranks of the employed and

joining the ranks of the unemployed."     Condo v. Bd. of Review, 158
N.J. Super. 172, 174 (App. Div. 1978) (quoting Associated Util.

Servs., Inc. v. Bd. of Review, 131 N.J. Super. 584, 586 (App. Div.

1974); Goebelbecker v. State, 53 N.J. Super. 53, 57 (App. Div.

1958)).   The good cause must directly relate to the individual's

employment and give the individual no choice but to resign.

N.J.A.C. 12:17-9.1(b).   The test relies on "ordinary common sense

                             5                                A-1008-15T1
and prudence."   Zielenski v. Bd. of Review, 85 N.J. Super. 46, 52

(App. Div. 1964).       The employee must base the resignation upon

"real, substantial and reasonable circumstances not imaginary,

trifling and whimsical ones."         Domenico v. Bd. of Review, 192 N.J.

Super. 284, 288 (App. Div. 1983).

     Prieto claimed good cause, alleging her employer retaliated

against her by requiring her to keep a performance log and by

issuing   performance    reprimands.       However,    these   actions   came

because Prieto received a warning for substandard performance.

Mere over-sensitivity to criticism does not constitute good cause.

Associated Util. Servs., supra, 131 N.J. Super. at 589.              On-the-

job reprimands from a supervisor, even when public and arguably

improper and humiliating, do not justify a claimant's resignation.

Gerber v. Bd. of Review, 313 N.J. Super. 37, 40 (App. Div. 1998).

     Prieto also claimed good cause in that the "soul sister"

comment and another statement about her Christianity created a

discriminatory and hostile work environment.             One-time comments

will form the basis for a hostile work environment claim only in

a "rare and extreme case."       Lehmann v. Toys 'R' Us, Inc., 132 N.J.
587, 606-07 (1993).        Where multiple incidents exist, we must

examine their cumulative impact.         Id. at 607.

     Here,   Prieto     failed   to    demonstrate    how   these   comments

constituted discrimination, let alone how they justified her in

                                 6                                   A-1008-15T1
leaving the job.       She merely recited the statements without

context.   As such, we find no basis to disturb the administrative

finding that Prieto's work conditions were not "abnormal."

     Alternatively, Prieto suggested her sightings of "strange

people" justified her leaving her job.             While Prieto claimed the

"strange   people"   caused      her    concern,    she   never    spoke   with

management about her concerns nor did she attempt to determine the

identity of these people.        She provided no evidence these people

deserved her suspicions; she had limited interactions with them

and they simply asked her, "[H]ow you doing."                     Imaginary or

trifling circumstances do not justify an employee's resignation.

Domenico, supra, 192 N.J. Super. at 288.             This alternative claim

clearly lacks merit.

     Accordingly,    we   find       nothing    arbitrary,   capricious,      or

unreasonable about the Board's determination that Prieto left work

voluntarily and without good cause.            Further, the Board's decision

finds support in substantial credible evidence in the record.                 We

find no basis to disturb the Board's finding.

     To the extent we have not addressed any of Prieto's remaining

arguments, it is because they are without sufficient merit to

warrant discussion in a written opinion.            R. 2:11-3(e)(1)(E).

     Affirmed.



                                 7                                     A-1008-15T1